DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-10 as originally filed on 02/05/2020 are pending, and have been examined on the merits.  

Claim Objections
3.	Claims 9 & 10 are objected to because of the following informalities:  
	a.	In claim 9, lines 1-3, the recitation of “wherein the number of the at least one device body is multiple, and the control module is electrically connected to the multiple device bodies” should instead recite --wherein the at least one device body comprises multiple device bodies, and the control module is electrically connected to the multiple device bodies-- for grammatical reasons. 
b.	In claim 10, line 2, the recitation of “and other side serving as a heat dissipation surface” should instead recite --and another side serving as a heat dissipation surface-- for grammatical reasons.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 4 & 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claim 4 recites the limitation “wherein the thermal conduction body is paste, and the thermal conduction body is thermal paste” in lines 1-2.  This limitation renders the claim indefinite, because the recitation of a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  More particularly, the narrower limitation raises a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In the present instance, claim 4 recites the broad recitation “paste,” and the claim also recites “thermal paste,” which is the narrower statement of the range/limitation.  It is further noted that, if the “thermal conduction body” is paste, then the paste would, by definition, have to be capable of “thermal conduction,” and would therefore be considered a “thermal paste.”  As such, it is not clear how, if at all, the latter recitation of “thermal paste” clarifies the recitation of “paste.”  Clarification is required.     
7.	Claim 6 recites the limitation “wherein the heat dissipation body is liquid and the heat dissipation body is water” in lines 1-2.  This limitation renders the claim indefinite, because the recitation of a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  More particularly, the narrower limitation raises a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In the present instance, claim 6 recites the broad recitation “liquid,” and the claim also recites “water,” which is the narrower statement of the range/limitation.  Clarification is required.  
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 2, 4, & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0074210 to Chen (“Chen”).  
10.	Regarding claim 1, and with reference to FIG. 2, Chen discloses a health device, comprising: 
at least one device body [the body defined by housing module (3) - ¶[0031]; FIGS. 1-2] comprising a heat dissipation space enclosed in the inside thereof [the space accommodating fan (24) - shown in FIG. 2], a heat dissipation body [fan (24) - ¶[0012]; FIG. 2] disposed in the heat dissipation space [shown in FIG. 2], and at least one temperature adjusting device disposed thereon [comprising thermoelectric chip (21), heat-conductive adhesive layer (23), & heat sink (22) - ¶[0012]; FIG. 2], wherein a part of the at least one temperature adjusting device faces the heat dissipation space [heat sink (22) faces the space that accommodates fan (24) - see FIG. 2], the at least one temperature adjusting device comprises a thermoelectric cooling chip [thermoelectric chip (21) - ¶[0012]; FIG. 2], a thermal conduction body [heat-conductive adhesive layer (23) on top of TEC chip (21) - ¶[0012]; FIG. 2] and a heatsink [heat sink (22) - ¶[0012]; FIG. 2], the thermal conduction body [(23)] is disposed between the thermoelectric cooling chip and the heatsink [FIG. 2 clearly shows that heat-conductive adhesive layer (23) on top of TEC chip (21) is disposed between TEC chip (21) and the heatsink (22)], the heatsink [(22)] comprises a plate portion and a sink portion [both are labelled in annotated FIG. 2 of Chen provided below], a side of the plate portion [(22)] is abutted with the thermal conduction body [the bottom side of the plate portion of heatsink (22) is abutted with the heat-conductive adhesive layer (23) on top of TEC chip (21)], and the sink portion is extended from other side of the plate portion [labelled in annotated FIG. 2 of Chen below] and in contact with the heat dissipation body [fan (24)] of the heat dissipation space [see ¶[0012] (“…a fan (24) disposed on to-p of the heat sink (22)…”); and 

    PNG
    media_image1.png
    407
    657
    media_image1.png
    Greyscale

ANNOTATED FIG. 2 OF CHEN
a control module [control circuit board (25) - ¶[0012]; FIG. 2] electrically connected to the thermoelectric cooling chip [(21)] of the at least one temperature adjusting device [see ¶[0012] (“…an annular control circuit board 25 that is electrically coupled to the thermoelectric chip 21 and that is operable to switch the thermoelectric chip 21 between the cooling mode and the heating mode”)].11.	Regarding claim 2, Chen further discloses wherein the at least one device body has at least one accommodating groove recessed on an inside wall thereof, and the at least one temperature adjusting device is disposed in the accommodating groove [as clearly shown in the second annotated FIG. 2 of Chen (provided below), the TEC chip (21) (with heat-conductive adhesive layer (23) & heat sink (22) mounted thereon) is accommodated in a “groove” formed where surrounding wall (12) curves downward on each side to meet contact wall (11) - see also ¶[0011]].

    PNG
    media_image2.png
    407
    657
    media_image2.png
    Greyscale

SECOND ANNOTATED FIG. 2 OF CHEN

12.	Regarding claim 4, and as best understood (se rejection under § 112(b) above), Chen further discloses wherein the thermal conduction body is paste, and the thermal conduction body is thermal paste [heat-conductive adhesive layer (23) ¶[0012]; FIG. 2].13.	Regarding claim 5, Chen further discloses wherein the thermal conduction body [(23)] is sheet-shaped [as broadly as claimed, top adhesive layer (23) as shown in FIGS. 1-2 is “sheet-shaped”]. 

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. Patent Application Publication No. 2014/0352325 to Brown ("Brown").
17.	Regarding claim 3, Chen discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Chen does not, however, disclose: 
wherein the at least one device body is flexible, and the at least one device body is silica gel.
	Brown, in a similar field of endeavor, teaches an electronic cold pack [¶[0006]] comprising an array of thermoelectric components (110) installed within a cover (130) [see ¶’s [0016]-[0017]], i.e., thereby making the cover (130) part of each of the component (or device) bodies.  Brown teaches that the cover is flexible [¶[0016]], and “may be made of fabric, rubber, plastic, or any other flexible material that can withstand heat and/or cold” [¶[0016]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen to include a flexible cover in which the at least one device body is integrated so as to facilitate placement against a target area of the body [Brown, ¶’s [0008], [0016], [0017]].  
While Brown does not explicitly teach that the cover (which comprises part of the device body) is silica gel, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen/Brown such that the at least one device body is silica gel, since Applicant has not disclosed that the use of silica gel, in particular, solves any stated problem or is for any particular purpose, nor that it presents any novel or unexpected results over the flexible materials used in Brown. 

18.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. Patent Application Publication No. 2007/0282282 to Wong, Jr. et al. ("Wong").
19.	Regarding claim 6, Chen discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Chen does not, however, disclose:
wherein the heat dissipation body is liquid and the heat dissipation body is water.	However, the interchangeability of “fans” [which is the heat dissipation body used in Chen] and “liquids” was well known in the art before the effective filing date of the claimed invention.
	As one example, Wong, in a similar field of endeavor, teaches a device that can be used in both hypothermia and hyperthermia applications for treating the eye [Abstract].  More particularly, when discussing thermal regulation using Peltier coolers, Wong teaches that “[o]n the other side of the thermoelectric cooler (TEC), away from the eye, there is a heatsink with proper thermal interface consisting of fins, plates and other means to increase the surface area; a battery powered mini-fan or a circulating body of cold fluids can dissipate the heat from the heatsink” [¶[0116]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen such that the heat dissipation body is liquid and the heat dissipation body is water, since such a modification amounts merely to the substitution of one known element [cold fluids] for another [a fan] yielding only predictable results [heat dissipation] to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

20.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. Patent Application Publication No. 2013/0104569 to Ballnik ("Ballnik").
21.	Regarding claim 7, Chen discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Chen further discloses wherein the heat dissipation body is a fan [fan (24) - ¶[0012]; FIG. 2], [and] the at least one device body comprises a plurality of openings [vent holes (51) - ¶[0013]; FIG. 2] towards the fan [clearly shown in FIG. 2].
	While Chen (as noted above) further teaches a control module [control circuit board (25) - ¶[0012]; FIG. 2] for controlling the thermoelectric cooling chip (21), Chen does not explicitly  disclose that:
the fan (24) is electrically connected to the control module (25).
However, the use of a control unit or module for controlling multiple device/system components was well known in the art before the effective filing date of the claimed invention.
As one example, Ballnik, in a similar field of endeavor, teaches a cooling device [Abstract], including a controller (120) that is programmed to maintain operation of multiple device components including a thermoelectric component (114), heat sink (118), and fan (116) [see, e.g., ¶[0034]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen such that the fan (24) is also electrically connected to the control module (25) of Chen, since such a modification would enable multiple components to be controlled by a single control module, as taught by Ballnik, thereby avoiding the need to provide separate, dedicated controllers for each of the various components of the device of Chen which would increase the size, cost, and complexity of the device of Chen.  

22.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. Patent Application Publication No. 2017/0087007 to Yang ("Yang").
23.	Regarding claim 8, Chen discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Chen does not, however, disclose:
wherein the device body comprises a vibrating motor disposed thereon and electrically connected to the control module.	Yang, in a similar field of endeavor, teaches a “protector” comprising a body (100) having a cooling/warming device (1) that includes, among other components, a chip (13) used to change and set the temperature of a circulating liquid [¶’s [0025]-[0027]].  Yang further teaches that body (100) further has multiple vibration motors (19) which are connected to the circulation device (12) and electrically connected to the circuit unit (17) [¶[0028]].  The vibration motors (19) provide a massaging feature to the user to enhance the blood circulation of the portion that needs to be treated [¶[0028]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen such that the device body comprises a vibrating motor disposed thereon and electrically connected to the control module, so as to provide the benefit of a massaging feature to a user to enhance blood circulation of a body portion to be treated, as explicitly taught by Yang, in addition to the therapeutic heating/cooling benefits already provided by Chen.  
24.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. Patent Application Publication No. 2019/0350752 to Aguiar et al. ("Aguiar").
25.	Regarding claim 9, Chen discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Chen does not, however, disclose: 
wherein the number of the at least one device body is multiple, and the control module is electrically connected to the multiple device bodies.
	Aguiar, in a similar field of endeavor, teaches a wearable cooling and heating system for placement at a body region of a user [Abstract], comprising a retention mechanism (110), multiple temperature modulation subsystems (120) retained by the retention mechanism (110), and a control module (130) communicatively coupled to each temperature modulation subsystem [see ¶’s [0022], [0023], [0043], [0064]; FIG. 7A].  
	Aguiar teaches that a benefit/advantage of the use of multiple temperature modulation subsystems is the ability to apply both hot and cold therapy simultaneously at different regions of the user (e.g., corresponding to distinct temperature modulation subsystems) [e.g., ¶[0029]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen such that the number of the at least one device body is multiple, and the control module is electrically connected to the multiple device bodies, as taught by Aguiar, so as to provide a device that is capable of applying both hot and cold therapy simultaneously at different regions of the user, thereby enhancing the therapeutic capabilities of the device of Chen.   

26.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. Patent Application Publication No. 2016/0331959 to Hsieh ("Hsieh").
27.	Regarding claim 10, Chen discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Chen further discloses wherein the at least one device body has a side serving as a usage surface [the bottom side of contact wall (11) - ¶[0012]; FIG. 2], and other side [opposite side with vent holes (51) included therein - ¶[0013]; FIG. 2] serving as a heat dissipation surface. 
Chen does not, however, disclose:  	
an electrotherapy device disposed on the usage surface of the device body and electrically connected to the control module.
	Hsieh, in a similar field of endeavor, teaches a device having both thermotherapy and electrotherapy functions [Abstract].  Hsieh teaches, e.g., one or a plurality of heating layers (13) and, two electrode layers (14) on the usage surface of the device (the surface with adhesive pads (64)) [see ¶’s [0020], [0021], [0026]-[0028]; FIG. 3].  
	Hsieh teaches that, because the device is provided with both functions of thermotherapy (for example hot compressing) and electrotherapy, a user can enjoy thermotherapy and electrotherapy at the same time and does not have to spend money for respectively buying a heat compressing belt and an electrical stimulator, thereby saving time and expenditure [see ¶[0024]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen to include an electrotherapy device disposed on the usage surface of the device body and electrically connected to the control module, as taught by Hsieh, so that a user can enjoy thermotherapy and electrotherapy at the same time and does not have to spend money for respectively buying a heat compressing belt and an electrical stimulator, thereby saving time and expenditure, as explicitly taught by Hsieh [see ¶[0024]].

Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794